DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/02/2022.  As directed by the amendment: claims 1, 8, 9, 16, 17 and 23 have been amended, claims 4-7, 12-15, 19-22 and 24-30 have been cancelled and new claims 31-48 have been added. Thus, claims 1-3, 8-11, 16-18, 23 and 31-48 are presently pending in this application, and currently examined in the Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex sealing portion including an outer radial portion oriented to sealingly engage the inner surface of the right ventricular outflow tract and a radially inward tapered portion extending axially outward from the outer radial portion (claims 34, 40 and 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-36, 40-42 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 34, 40 and 46, which set forth the parameter of “the convex sealing portion including an outer radial portion oriented to sealingly engage the inner surface of the right ventricular outflow tract and a radially inward tapered portion extending axially outward from the outer radial portion” (emphasis added), however, this parameter is found to be confusing.  Specifically, it is not clear how exactly a tapered portion, which is tapered radially inward, can extend axially outward, in fact, these two limitations seem to contradict each other.  Thus, it is not clear if the tapered portion structurally extends inwardly or outwardly from the outer radial portion, of the convex sealing portion, and is also unclear if the tapered portion is actually part of the convex sealing portion or a separate part/portion.  Therefore, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.
Regarding claims 35, 36, 41, 42, 47 and 48, it is not clear what, if any, additional structural limitations the parameter(s) set forth in these claims impart on the final structure of the device.  Instead, the parameter(s) of the claims seem to merely be setting forth an intended use and/or limitation of a location of implantation, and do not disclose any actual structural limitations for the claimed invention/device. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32, 35, 36, 41, 42, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Palmaz et al. (US PG Pub. 2003/0023303), hereinafter Palmaz.
Regarding claims 1, 9, 17, 31, 32, 37, 38, 43 and 44, Palmaz discloses a system comprising a valve assembly (50), illustrated in Figures 13-17, comprising an expandable stent ([0043], Lines 6-10), having a substantially hourglass shaped frame (12) with a narrow portion (20) in between a proximal end portion (52) and a distal end portion (54), and a prosthetic valve (26) secured to the frame in the narrow portion (20), illustrated in Figures 13, 14 and 16 ([0089], Last 9 Lines & [0090], Last 9 Lines); the frame (12) including a plurality of struts that define a repeating pattern of cells, wherein the repeating pattern of cells comprises a column of exactly three generally diamond shaped cells positioned in end-to-end alignment (C1); a column of exactly two generally diamond shaped cells positioned in end-to-end alignment (C2); the proximal and distal end portions (52 & 54) are configured to expand radially outward; wherein the distal end portion (54) includes a convex sealing portion (CSP) for sealing engagement with an inner surface of a vessel wall; and wherein the proximal end portion (52) includes a flared retaining portion (58) configured to engage the inner surface of the vessel wall at an acute angle, illustrated in Figures 13-18B and modified figure 13, below ([0092], Lines 7-10); and a catheter (90) including a sleeve (94), wherein the expandable stent/valve assembly (50) is disposed in the sleeve, illustrated in Figure 19 ([0094], Lines 1-3 & 23-26); and though it is not specifically disclosed the acute angle is specifically between 30º and 60º, this parameter is deemed to be a mere mater of normal design choice, not involving a novel inventive step, and it is to be noted that Palmaz states the angle depends “upon the anatomical physiological requirements of the implantation site ([0092], Lines 7-10). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate acute angle, including between 30º and 60º, based upon the anatomical physiological requirements of the patient/implantation site; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the retaining portion engaging the inner surface of the vessel at an angle between 30º and 60º, as opposed to any other angle.

    PNG
    media_image1.png
    571
    455
    media_image1.png
    Greyscale

Regarding claims 2, 10 and 18, Palmaz discloses the expandable stent of claims 1, 9 and 17, further comprising a fabric cover (11) secured to the narrow portion (20), the proximal end portion (52), and the distal end portion (54), illustrated in Figures 13 and 14 ([0063] & [0089], Lines 9-10).
Regarding claims 3 and 11, Palmaz discloses the expandable stent of claims 2 and 10, wherein the fabric cover/graft is sewn to the frame/stent ([0043], Lines 15-20).
Regarding claims 8, 16 and 23, Palmaz discloses the expandable stent of claims 1, 9 and 17, and though it is not specifically disclosed that the narrow portion of the frame has an expanded diameter between 24 mm and 30 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate expanded diameter for the narrow portion, including being between 24 mm and 30 mm, based on patient anatomy and/or implantation site; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the narrow portion having an expanded diameter being between 24 mm and 30 mm, as opposed to any other size/diameter.
Regarding claims 35, 36, 41, 42, 47 and 48, Palmaz discloses the expandable stent of claims 1, 9 and 17, and though it is not specifically disclosed that the flared retaining portion and/or the convex sealing portion is configured to engage a portion of the inner surface of the vessel having a diameter of up to 40 mm; these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate diameter for the flared retaining portion and/or the convex sealing portion, including up to 40 mm, based on patient anatomy and/or implantation site; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the flared retaining portion and/or the convex sealing portion being configured to engage a portion of the inner surface of the vessel having a diameter of up to 40 mm, as opposed to any other size/diameter.

Allowable Subject Matter
Claims 33, 39 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendments, Examiner now cites the prior art of Palmaz to reject independent claims 1, 9 and 17, and all those claims that depend from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774